Citation Nr: 9926133	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-26 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from March 1945 to November 
1945.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disability.

2.  The death of the veteran was due to respiratory distress 
as a consequence of metastatic lung cancer.  

3.  There is no competent medical evidence linking the 
veteran's death to service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of death is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the certificate of the veteran's death discloses 
that he died in April 1994 at the age of 72.  The immediate 
cause of death was listed as respiratory distress, due to 
metastatic lung cancer.  The approximate interval between the 
fatal condition and death was shown to be one week.  The 
approximate interval between metastatic lung cancer and death 
was one year.  Other significant conditions contributing to 
the cause of death but not related to death was chronic 
obstructive pulmonary disease.  

Service connection was not in effect for any disability, at 
the time of the veteran's death.  

The service medical records are negative for evidence of 
respiratory disease, including metastatic lung cancer or 
chronic obstructive pulmonary disease.  The veteran's 
entrance and separation examination show normal lungs and 
negative chest X-rays.  There were no reported findings 
referable to nicotine dependence.

Private medical records dated in June 1946 show that the 
veteran was seen for conditions not currently at issue.  
There were no findings referable to a respiratory disability 
or nicotine use.  

An initial VA examination in October 1950 showed the 
respiratory system to be normal.  There were again no 
findings referable to nicotine use.

A VA hospitalization report dated in February 1976 and VA 
outpatient treatment records dated in May 1976 show no 
findings referable to a respiratory disability or nicotine 
dependence.  

VA outpatient treatment records dated from July 1990 to May 
1992 also show no findings referable to nicotine dependence 
or a respiratory disorder.  

A VA hospitalization report dated in March 1993 shows that 
the veteran presented with a five day history of left sided 
chest pain associated with shortness of breath.  The 
veteran's social history included smoking two packs of 
cigarettes a day times forty years.  It was noted that the 
veteran had quit smoking ten years previously.  Examination 
of the lungs demonstrated vesicular breath sounds 
bilaterally.  The veteran underwent bronchoscopy which 
demonstrated 100 percent occlusion of the left upper lobe 
bronchus.  Biopsies from the bronchoscopy demonstrated poorly 
differentiated squamous cell carcinoma.  Pulmonary function 
studies were performed which demonstrated Forced Exploratory 
Volume in one second was 1.09.  The veteran was not a 
candidate for surgical resection because of the extensiveness 
of the disease, as well as poor pulmonary function.  

VA outpatient treatment records dated in April 1993 show that 
the veteran underwent removal of several teeth and fiberoptic 
bronchoscope with biopsies.  

A private consultation report dated in June 1993 shows that 
the veteran was seen for poorly differentiated squamous cell 
carcinoma of the lung.  It was noted that he had initially 
experienced chest pain in March 1993.  It was reported that 
he had smoked one and one half packs of cigarettes per day 
for 40 years, but had stopped smoking ten years ago.

Radiology examination of the chest dated in June 1993 show a 
large left hilar mass.  

Medical records from Citizens Medical Center show that the 
veteran underwent radiotherapy from June 4, 1993 to July 28, 
1993.  

Radiology examination of the chest dated in August 1993 
revealed significant reduction of the size of the tumor in 
the left suprahilar.  

Radiology examination of the chest dated in August 1993 show 
a two and one-half left suprahilar mass consistent with the 
veteran's known lung cancer, increased interstitial markings 
throughout the left chest, and subpleural bullous disease in 
both the right and left lung.  

In a VA status report dated in March 1994, it was noted that 
the veteran was doing fairly well except for shortness of 
breath.  


Pertinent Law and Regulations

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded. 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the cause of death is service-connected is 
not sufficient; the appellant must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible." 38 
U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for the claim for service connection for the cause 
of the veteran's death to be well grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Carbino v. Gober, 10 Vet. App. 507 
(1997).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the claim for service connection is based on the 
relationship of one disorder to another, competent medical 
evidence showing that such a relationship exists must be 
submitted in order to make the claim well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1998).

In February 1993, VA's General Counsel issued an opinion that 
clarified when benefits may be awarded based upon in-service 
tobacco use.  The opinion held that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93), 58 Fed. Reg. 42756 (1993).

In May 1997, the General Counsel issued an opinion further 
clarifying when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted under 38 C.F.R. 
§ 3.310 (1998), if the following three questions can be 
answered affirmatively: (1) may nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) did the veteran acquired a dependence 
on nicotine in service; and (3) may that dependence be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997). 

In that opinion the General Counsel referred to a conclusion 
of VA's Under Secretary for Health's that nicotine dependence 
may be considered a disease for compensation purposes.

The Opinion went on to hold that the determination of whether 
a veteran is dependent on nicotine is a medical issue. 

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
1999).  This statute, however, applies only to claims filed 
after June 9, 1998.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The appellant's claim was submitted prior 
to June 9, 1998.

Analysis

The appellant has asserted that the veteran informed her that 
he began smoking cigarettes during service and that the 
cigarettes were furnished freely and that he was encouraged 
to smoke by his superiors.  She asserts that that the 
veteran's cigarette smoking began during service, and caused 
the veteran's fatal respiratory distress and lung cancer.

The record contains no medical medical findings of nicotine 
dependence, or medical evidence that nicotine dependence was 
acquired in service.  Perhaps more importantly, even if it 
were assumed that the veteran had nicotine dependence acuired 
in service, there is no competent medical evidence linking 
the fatal lung cancer to that dependence.  The evidence of 
record does not establish a link between tobacco products 
used in service and the fatal respiratory distress secondary 
to metastatic lung cancer. 

The only evidence tending to show a connection between the 
tobacco products and his death consists of the appellant's 
statements.  However, as a lay person, she is not competent 
to provide an opinion as to medical diagnosis or causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). There is no competent 
evidence that the veteran's death was in any way related to 
service.  Because of the lack of competent evidence a nexus 
between the cause of the veteran's death and service, the 
claim for service connection for the cause of the veteran's 
death is not well grounded and is, thus, denied.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In light of the foregoing, the Board finds that the appellant 
has not submitted a well-grounded claim of entitlement to 
service connection for the cause of the veteran's death.  38 
U.S.C.A. § 5107.


ORDER

Service connection for the cause of death is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

